UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 29, 2010 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 4440 El Camino Real, Los Altos, California 94022 (Address of principal executive offices, including ZIP code) (650) 947-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 — Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April29, 2010, the Board of Directors of Rambus Inc. (“Rambus”) approved technical amendments to the Amended and Restated Bylaws of Rambus (the “Bylaws”). Sections 5.1, 5.2, 5.3, 5.11 and 5.13 of the Bylaws were amended to clarify those officer positions of the Company required to be appointed by the Board and those officer positions of the Company that the Board may empower the Chief Executive Officer or the President of the Company to appoint, and to bifurcate the positions of Chief Financial Officer and Treasurer. A copy of the amendments to the Bylaws is attached hereto as Exhibit 3.1 and is incorporated by reference herein. Item5.07 — Submission of Matters to a Vote of Security Holders. On April 29, 2010, Rambus held its 2010 Annual Meeting of Stockholders. The matters voted upon at the meeting for stockholders of record as of February 28, 2010 and the vote with respect to each such matter are set forth below: (i) Election of five Class I directors for a term of two years expiring in 2012: Name For Withheld Broker Non-Votes Sunlin Chou, Ph.D. Bruce Dunlevie Mark Horowitz, Ph.D. Harold Hughes Abraham D. Sofaer (iii) Ratification of appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the period ending December 31, 2010: For: 86,424,242 Against: 1,373,890 Abstentions: 565,351 The term for Class II continuing directors J. Thomas Bentley, P. Michael Farmwald, Ph.D., Penelope A. Herscher, David Shrigley and Eric Stang will expire at the annual meeting of stockholders to be held in 2011. There were 114,520,982 shares issued, outstanding and eligible to vote at the meeting. Item9.01— Financial Statements and Exhibits. (d) Exhibits Amendment No. 1 to Amended and Restated Bylaws of Rambus Inc. dated April29, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May4, 2010 Rambus Inc. /s/ Satish Rishi Satish Rishi, Senior Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit Number Exhibit Title Amendment No. 1 to Amended and Restated Bylaws of Rambus Inc. dated April29, 2010.
